         Case 3:20-cv-06851-TSH Document 1 Filed 09/30/20 Page 1 of 13




 1    JENNY SCHWARTZ (SBN 135932)                    TAMMY MARZIGLIANO
 2    Outten & Golden LLP                            (pro hac vice pending)
      One California Street, 12th Floor              AMY BIEGELSEN
 3    San Francisco, CA 94111                        (pro hac vice pending)
      Telephone: (415) 638-8800                      Outten & Golden LLP
 4    Facsimile: (415) 638-8810                      685 Third Avenue, 25th Floor
      E-mail: jschwartz@outtengolden.com             New York, NY 11216
 5
                                                     Telephone: (212) 245-1000
 6                                                   Facsimile: (646) 952-9105
                                                     E-mail: tm@outtengolden.com
 7                                                           abiegelsen@outtengolden.com

 8    Attorneys for Plaintiff
      DEBORAH FAJANS
 9

10
                                   UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISION
12

13   DEBORAH FAJANS,                                 Case No.: ____________________
14                   Plaintiff,                      COMPLAINT
15                                                   1. Retaliation (Federal False Claims Act,
                                                        31 U.S.C. § 3730(h))
16           v.                                      2. Retaliation (California False Claims Act,
                                                        Cal. Gov’t Code, § 12653)
17                                                   3. Retaliation (Cal. Health & Safety Code §
     ALAMEDA HEALTH SYSTEM and                          1278.5)
18   HIGHLAND HOSPITAL,                              4. Retaliation (Cal. Lab. Code § 1102.5(b))
                                                     5. Retaliation (Termination in Violation of Public
19                   Defendants.                        Policy)
20                                                   UNLIMITED JURISDICTION (AMOUNT IN
                                                     CONTROVERSY EXCEEDS $25,000)
21
                                                     JURY TRIAL DEMANDED
22

23

24

25

26

27

28
     _____________________________________________________________________________________________

                                               COMPLAINT
         Case 3:20-cv-06851-TSH Document 1 Filed 09/30/20 Page 2 of 13




 1          Plaintiff Deborah Fajans alleges as follows:
 2                                     NATURE OF THE ACTION
 3          1.      This is a whistleblower retaliation action brought by Plaintiff Deborah Fajans
 4   against her employer Defendant Alameda Health System (AHS), which owns and operates the
 5   hospital where she worked, Defendant Highland Hospital (the Hospital).
 6          2.      Ms. Fajans is a well-regarded and long-tenured nurse anesthetist.
 7          3.      In mid-2015, Ms. Fajans discovered that doctors were routinely overbilling
 8   insurance programs, including government-funded health care programs, for their services. Dr.
 9   Jill Antoine, a Hospital anesthesiologist, was among those engaged in this practice.
10          4.      After Ms. Fajans confronted Dr. Antoine about her overbilling and reported it to a
11   superior, Dr. Antoine began to retaliate against Ms. Fajans by continuously treating her with
12   overt hostility. The retaliation culminated in an incident on March 15, 2019: during an operation
13   that Ms. Fajans and Dr. Antoine were both staffed on, Ms. Fajans observed Dr. Antoine engage
14   in conduct that threatened a patient’s safety and violated other laws, rules, and regulations
15   governing the practice of medicine. Ms. Fajans immediately reported the incident to her
16   department head over text and in a detailed email two days later.
17          5.      The Hospital put Ms. Fajans on an unpaid suspension on May 30, 2019. The
18   cause of the suspension was purportedly a disciplinary complaint filed by Dr. Antoine alleging
19   that Ms. Fajans behaved unprofessionally during the March 15 incident.
20          6.      Upon information and belief, the Hospital has not investigated either Ms. Fajans’
21   patient safety charge against Dr. Antoine, or Dr. Antoine’s disciplinary charge against Ms.
22   Fajans. Nevertheless, Ms. Fajans has remained on unpaid leave since May 30, 2019.
23          7.      Accordingly, Ms. Fajans brings this action against Defendants for retaliating
24   against her in the terms and conditions of her employment in violation of: (1) the Federal False
25   Claims Act (FCA), 31 U.S.C. § 3730(h); (2) the California False Claims Act (CFCA), Cal. Gov’t
26   Code, § 12653); (3) Cal. Health & Safety Code § 1278.5; (4) Cal. Lab. Code § 1102.5(b); (5) and
27   public policy, as recognized by the common law of California in Tameny v. Atl. Richfield Co.,
28   610 P.2d 1330 (1980) (Tameny claim).
     _____________________________________________________________________________________________
                                                   2
                                              COMPLAINT
         Case 3:20-cv-06851-TSH Document 1 Filed 09/30/20 Page 3 of 13




 1                                    JURISDICTION AND VENUE
 2          8.       This Court has subject matter jurisdiction over Ms. Fajans’ False Claims Act
 3   retaliation claim pursuant to 31 U.S.C. § 3730(h); and diversity jurisdiction pursuant to 28
 4   U.S.C. § 1332 because Ms. Fajans is a citizen of the State of Nevada, Defendants’ principal
 5   place of business is California, and the damages at issue exceed $75,000.
 6          9.       This Court has supplemental jurisdiction over Ms. Fajans’ state law claims
 7   pursuant to 28 U.S.C. § 1367 because these claims are so closely related to Ms. Fajans’ federal
 8   FCA claim that they form part of the same case or controversy under Article III of the U.S.
 9   Constitution.
10          10.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because the
11   events or omissions giving rise to Ms. Fajans’ claims occurred in this district and Defendants
12   conducts business within this district.
13                                                PARTIES
14          11.      Plaintiff Deborah Fajans is an individual and was a resident of the County of
15   Placer, California from the time of her hiring at the Hospital until 2020, when she relocated to
16   Reno, Nevada.
17          12.      Defendant Alameda Health System (AHS) owns and operates a group of medical
18   facilities including Defendant Highland Hospital. AHS is located at 1411 E. 31st St., Oakland,
19   CA 94602.
20          13.      Defendant Highland Hospital (the Hospital) is located at 1411 E. 31st St.,
21   Oakland, CA 94602.
22          14.      At all times relevant to this litigation, Ms. Fajans has been a health care worker
23   and an employee of Defendants within the meaning of the relevant statutes and common law
24   claim cited herein.
25          15.      At all times relevant to this litigation, AHS has been the owner of a health facility
26   and Ms. Fajans’ employer within the meaning of the relevant statutes and common law claim
27   cited herein.
28
     _____________________________________________________________________________________________
                                                   3
                                              COMPLAINT
         Case 3:20-cv-06851-TSH Document 1 Filed 09/30/20 Page 4 of 13




 1             16.    At all times relevant to this litigation, the Hospital has been a health facility and
 2   Ms. Fajans’ employer within the meaning of the relevant statutes and common law claim cited
 3   herein.
 4             17.    The Hospital is a “Disproportionate Share Hospital,” which serves a significantly
 5   disproportionate number of low-income patients, and receives payments from the Centers for
 6   Medicaid and Medicare Services to cover the costs of providing care to uninsured patients.
 7             18.    It is well known by Hospital staff that the vast majority of the Hospital’s patients
 8   are covered by government health insurance programs, including Medicare (federally funded
 9   health coverage primarily for individuals 65 and over, regardless of income), and Medi-Cal
10   (California's state-run and funded Medicaid program, primarily for low income families).
11                                       FACTUAL ALLEGATIONS
12             Highland Retaliated Against Ms. Fajans Because of Her Protected Disclosures.
13             19.    Ms. Fajans is a Certified Registered Nurse Anesthetists (CRNA), which permits
14   her to administer anesthesia to patients, even without a physician’s supervision.
15             20.    Ms. Fajans has been a dedicated and hardworking employee since the Hospital
16   hired her in 2011.
17             21.    In or about early 2015, Ms. Fajans noticed that Hospital physicians, including
18   Hospital anesthesiologist Dr. Jill Antoine, would indicate in their charting that they were
19   engaged in “medical direction” for a procedure on occasions when Ms. Fajans was performing
20   the “induction and emergence,” (i.e. controlling the drugs to put a patient under and wake them
21   back up) and the physician was not present.
22             22.    It is appropriate for a CRNA to perform the induction and emergence phases
23   when the physician is out of the room, but the doctor is then only able to bill health insurance
24   plans, including Medicare and Medi-Cal, for “medical supervision” rather than “medical
25   direction.”
26             23.    Insurance plans, including Medicare and Medi-Cal, pay less for “medical
27   supervision” than they do for “medical direction.”
28
     _____________________________________________________________________________________________
                                                   4
                                              COMPLAINT
         Case 3:20-cv-06851-TSH Document 1 Filed 09/30/20 Page 5 of 13




 1            24.   Nevertheless, Dr. Antoine would routinely overstate her degree of involvement in
 2   her charting, which Ms. Fajans believed resulted in the Hospital overbilling insurance plans,
 3   including Medicare and Medi-Cal.
 4            25.   Ms. Fajans began indicating in her charting when Dr. Antoine was and was not
 5   present during induction and emergence, or other phases required for Dr. Antoine to bill for
 6   “medical direction.”
 7            26.   In or around early 2015, Ms. Fajans confronted Dr. Antoine about her practice of
 8   misrepresenting her degree of involvement in certain procedures, but Dr. Antoine continued to
 9   do it.
10            27.   On June 16, 2015, Ms. Fajans escalated her concerns to Shandonna Stewart, the
11   acting head of the Operating Room at the time. In this position, Ms. Stewart was responsible for
12   all operating room staffing and operations. Ms. Fajans sent Ms. Stewart an email with the subject
13   line “Billing fraud” and reported that “[t]here is a provider illegally billing for medical
14   direction.”
15            28.   In the email to Ms. Stewart, Ms. Fajans noted that she was concerned that her
16   report could result in retaliation, and that she would be “gotten rid of and not given hours.” Ms.
17   Stewart forwarded Ms. Fajans’ email to the Hospital’s Compliance Department.
18            29.   Ms. Fajans also reported her concerns about billing fraud to the Hospital’s
19   compliance hotline.
20            30.   Hospital medical staff all undergo annual trainings that address billing fraud, and
21   appropriate Medicare and Medi-Cal billing practices are routinely addressed in continuing
22   education courses that anesthesiologists and CRNAs must attend to maintain their licenses.
23            31.   Although the Hospital apparently declined to self-report the false Medicare billing
24   to the government, it reminded the doctors involved about the relevant billing requirements, and
25   developed and delivered training to the anesthesia staff.
26            32.   From then on, Dr. Antoine began a campaign of continuous harassment against
27   Ms. Fajans. Dr. Antoine was rude to Ms. Fajans and would raise her voice at her, and even
28   physically shoved her.
     _____________________________________________________________________________________________
                                                   5
                                              COMPLAINT
         Case 3:20-cv-06851-TSH Document 1 Filed 09/30/20 Page 6 of 13




 1          33.     In or about 2017, Dr. Jordan Newmark took over as the Chief of the Anesthesia
 2   Department. In that role, Dr. Newmark was responsible for managing all of the physicians and
 3   CRNAs in the department.
 4          34.     Shortly after his arrival at the Hospital, Dr. Newmark met with Ms. Fajans. Ms.
 5   Fajans informed him that she believed that Dr. Antoine treated her with hostility, and was an
 6   unsafe provider. Ms. Fajans informed Dr. Newmark that she feared that working with Dr.
 7   Antoine could jeopardize Ms. Fajans’ CRNA and nursing licenses.
 8          35.     Dr. Antoine’s retaliation against Ms. Fajans culminated on March 15, 2019 when
 9   Ms. Fajans was the CRNA on a case with Dr. Antoine (the “March 15 incident”).
10          36.     During the March 15 incident, Ms. Fajans was responsible for the induction.
11   While Ms. Fajans was adjusting the drug levels in response to a routine blood-pressure drop, Dr.
12   Antoine announced that the patient was coding. Ms. Fajans informed Dr. Antoine that she was
13   treating the low blood pressure and that the patient was not coding. After less than a minute of
14   waiting for a new reading of the blood pressure, Dr. Antoine claimed that there was no pulse and
15   instructed Ms. Fajans to give the patient additional drugs. Ms. Fajans refused because she and the
16   surgery resident could both feel a pulse, and because introducing new medication so soon after
17   those that had just been injected would endanger the patient. Almost immediately, the patient’s
18   blood pressure stabilized.
19          37.     After the patient’s blood pressure stabilized, Dr. Antoine ejected Ms. Fajans from
20   the operating room and would not allow Ms. Fajans to complete charting the drugs she had just
21   given the patient.
22          38.     Although Ms. Fajans was concerned for the patient’s safety and believed she was
23   legally obligated to complete her charting contemporaneously, she complied.
24          39.     Shortly after Ms. Fajans left the room, Dr. Antoine announced that the patient was
25   coding and administered chest compressions and V-tach shock. If unnecessary, such procedures
26   pose grave threats to a patient’s health and safety.
27          40.     Shortly after leaving the operating room, Ms. Fajans initiated a text exchange with
28   Dr. Newmark in which she recounted Dr. Antoine’s actions in the operating room and relayed
     _____________________________________________________________________________________________
                                                   6
                                              COMPLAINT
         Case 3:20-cv-06851-TSH Document 1 Filed 09/30/20 Page 7 of 13




 1   her concern about the risk to the patient’s safety. She also asked how to make sure that the drugs
 2   that she introduced before being injected from the operating room were included in the chart.
 3           41.    In the March 15, 2019 text exchange, Dr. Newmark instructed Ms. Fajans to send
 4   an email detailing the occurrence and indicated that he would “work in [sic] the situation.” Dr.
 5   Newmark also informed Ms. Fajans that the Hospital had not renewed Dr. Antoine’s contract and
 6   she would be leaving the Hospital in April 2019.
 7           42.    On March 17, 2019 Ms. Fajans sent an email detailing the March 15 incident, and
 8   indicating that she was concerned about how working with Dr. Antoine could impact her license.
 9   Dr. Newmark forward the email to Theresa Cooper, Vice President of Patient Care Services.
10           43.    On March 20, 2019, Ms. Cooper responded, stating that she was concerned about
11   harassment and patient safety and care.
12           44.    Upon information and relief, Dr. Antoine left the Hospital in April 2019.
13           45.    In a letter dated May 30, 2019, the Hospital notified Ms. Fajans that she was
14   being put on administrative leave until further notice. The letter offered no explanation for why.
15           46.    On June 18, 2019, Ms. Fajans met with Dr. Newmark and Paul Liem, from
16   Highland’s HR department, where she learned for the first time that she had been suspended
17   because Dr. Antoine had filed a complaint against her, alleging that she had behaved
18   unprofessionally during the March 15 incident.
19           47.    During the June 18, 2019 meeting, Mr. Liem asked for information about the
20   March 15 incident that had already been outlined in the March 15 and 17, 2019 texts and email
21   that Ms. Fajans sent to Dr. Newmark and others.
22           48.    On June 24, 2019, Ms. Fajans provided Mr. Liem a list of physicians who could
23   attest to her high quality of care, as well as the text chain she sent to Dr. Newmark on March 15,
24   2019.
25           49.    On November 4, 2019, Mr. Liem indicated that he would be concluding his
26   investigation in mid-November.
27

28
     _____________________________________________________________________________________________
                                                   7
                                              COMPLAINT
         Case 3:20-cv-06851-TSH Document 1 Filed 09/30/20 Page 8 of 13




 1            50.   As of September 2020, the Hospital has not provided any further substantive
 2   update on the status of the investigation into Dr. Antoine’s complaint against Ms. Fajans, despite
 3   several requests for information.
 4            51.   As of September 2020, upon information and belief, the Hospital has not
 5   investigated Ms. Fajans’ reports regarding Dr. Antoine’s conduct during the March 15 incident.
 6            52.   As of the filing of this Complaint, Ms. Fajans remains on unpaid administrative
 7   leave.
 8            53.   As a direct result of the Hospital’s conduct, Ms. Fajans has suffered economic and
 9   non-economic harm (including severe emotional injury including depression, sleeplessness, and
10   weight gain), and reputational harm (as a result of being on an unpaid and unexplained
11   administrative leave for over a year, which has impaired her ability to find other work).
12                                    FIRST CAUSE OF ACTION
                       Retaliation - Federal False Claims Act, 31 U.S.C. § 3730(h)
13                                       Against All Defendants
14            54.   Plaintiff incorporates, by reference, her allegations from each of the preceding
15   paragraphs.
16            55.   In 2015, Ms. Fajans reported and opposed the practice of Hospital physicians,
17   including Dr. Antoine, overstating their services in their charting.
18            56.    Such conduct could cause false claims for payment to be submitted to the federal
19   government.
20            57.   It is well-known by all Hospital staff that the vast majority of the Hospital’s
21   patients are uninsured or covered by government health insurance programs, including Medicare
22   (federally funded health coverage primarily for individuals 65 and over, regardless of income).
23            58.   After Ms. Fajans reported this practice, Dr. Antoine began to continuously harass
24   Ms. Fajans in retaliation for her report, culminating in a retaliatory disciplinary complaint against
25   Ms. Fajans in 2019.
26            59.   In response to Dr. Antoine’s complaint, the Hospital put Ms. Fajans on unpaid
27   administrative leave without conducting any substantive investigation.
28
     _____________________________________________________________________________________________
                                                   8
                                              COMPLAINT
         Case 3:20-cv-06851-TSH Document 1 Filed 09/30/20 Page 9 of 13




 1          60.     As a direct and proximate result of the Hospital’s unlawful conduct, Ms. Fajans
 2   has suffered, and will continue to suffer, economic and non-economic harm for which the
 3   Hospital is liable, including but not limited to 2 times the amount of back pay, interest on the
 4   back pay, and compensation for any special damages sustained as a result of the retaliation,
 5   including litigation costs and reasonable attorneys’ fees.
 6                                   SECOND CAUSE OF ACTION
                   Retaliation - California False Claims Act, Cal. Gov’t Code, § 12653
 7                                        Against All Defendants
 8          61.     Plaintiff incorporates, by reference, her allegations from each of the preceding
 9   paragraphs.
10          62.     In 2015, Ms. Fajans reported and opposed the practice of Hospital physicians,
11   including Dr. Antoine, overstating their services in their charting.
12          63.     Such conduct could cause false claims for payment to be submitted to the state
13   government.
14          64.     It is well-known by all Hospital staff that the vast majority of the Hospital’s
15   patients are uninsured or covered by government health insurance programs, including Medi-Cal
16   (California's state-run and funded Medicaid program, primarily for low income families).
17          65.     After Ms. Fajans reported this practice, Dr. Antoine began to continuously harass
18   Ms. Fajans in retaliation for her report, culminating in a retaliatory disciplinary complaint against
19   Ms. Fajans in 2019.
20          66.     In response to Dr. Antoine’s complaint, the Hospital put Ms. Fajans on unpaid
21   administrative leave without conducting any substantive investigation.
22          67.     As a direct and proximate result of the Hospital’s unlawful conduct, Ms. Fajans
23   has suffered, and will continue to suffer, economic and non-economic harm for which the
24   Hospital is liable, including but not limited to back pay, interest on the back pay, compensation
25   for any special damages sustained as a result of the discrimination, punitive damages, and
26   attorneys’ fees.
27

28
     _____________________________________________________________________________________________
                                                   9
                                              COMPLAINT
        Case 3:20-cv-06851-TSH Document 1 Filed 09/30/20 Page 10 of 13




 1                                    THIRD CAUSE OF ACTION
                            Retaliation - Cal. Health & Safety Code, § 1278.5
 2                                        Against All Defendants
 3          68.     Plaintiff incorporates, by reference, her allegations from each of the preceding
 4   paragraphs.
 5          69.     On March 15 and March 17, 2019, Ms. Fajans reported to the medical staff, and
 6   initiated an investigation into, the quality of care or services, that Dr. Antoine was providing, and
 7   the conditions she was creating.
 8          70.     On May 30, 2019, fewer than 120 days later, the Hospital put Ms. Fajans on
 9   unpaid administrative leave.
10          71.     As a direct and proximate result of the Hospital’s unlawful conduct, Ms. Fajans
11   has suffered, and will continue to suffer, economic and non-economic harm for which the
12   Hospital is liable, including lost wages and benefits, and legal costs and fees.
13                                  FOURTH CAUSE OF ACTION
14                               Retaliation - Cal. Lab. Code § 1102.5(b)
                                          Against All Defendants
15
            72.     Plaintiff incorporates, by reference, her allegations from each of the preceding
16
     paragraphs.
17
            73.     Ms. Fajans’ reports to the Hospital in 2015 (regarding Dr. Antoine’s
18
     misrepresentations in billing); 2017 (when she informed Dr. Newmark that Dr. Antoine was an
19
     unsafe provider that endangered Ms. Fajans’ license); and in 2019 (when she reported the March
20
     15 incident and raised concerns about her license), implicate laws and regulations including 31
21
     U.S.C. § 3730(h), Cal. Gov’t Code, § 12653, Cal. Health & Safety Code, § 1278.5, Bus. & Prof.
22
     Code §§ 2262, 2266, 2282, 2725, et seq. and the guidelines promulgated by the Board of
23
     Registered Nursing and the Medical Board of California, see Bus. & Prof. Code, § 2725, subd.
24
     (c) and Cal. Code Regs., tit. 16, § 1470–1474.
25
            74.     As a direct and proximate result of the Hospital’s unlawful conduct, Ms. Fajans
26
     has suffered, and will continue to suffer, economic and non-economic harm for which the
27
     Hospital is liable, including lost wages and benefits, and legal costs and fees.
28
     _____________________________________________________________________________________________
                                                   10
                                              COMPLAINT
        Case 3:20-cv-06851-TSH Document 1 Filed 09/30/20 Page 11 of 13




 1                               FIFTH CAUSE OF ACTION
                        Common Law Termination in Violation of Public Policy
 2                                  Against All Defendants
 3          75.     Plaintiff incorporates, by reference, her allegations from each of the preceding
 4   paragraphs.
 5          76.     At all times relevant herein, Plaintiff was an employee as recognized by
 6   California common law.
 7          77.     At all times relevant herein, the Hospital was an employer as recognized by
 8   California common law.
 9          78.     On information and belief, the Hospital has investigated neither Ms. Fajans’
10   reports about patient safety, nor Dr. Antoine’s complaint against Ms. Fajans. Further, the
11   Hospital has refused to schedule Ms. Fajans for any further shifts since the May 29, 2019
12   suspension.
13          79.     Ms. Fajans’ reports to the Hospital in 2015 (regarding Dr. Antoine’s
14   misrepresentations in billing); 2017 (when she informed Dr. Newmark that Dr. Antoine was an
15   unsafe provider that endangered Ms. Fajans’ license); and in 2019 (when she reported the March
16   15 incident and raised concerns about her license), implicate laws and regulations including 31
17   U.S.C. § 3730(h), Cal. Gov’t Code, § 12653, Cal. Health & Safety Code, § 1278.5, Bus. & Prof.
18   Code §§ 2262, 2266, 2282, 2725, et seq. and the guidelines promulgated by the Board of
19   Registered Nursing and the Medical Board of California, see Bus. & Prof. Code, § 2725, subd.
20   (c) and Cal. Code Regs., tit. 16, § 1470–1474.
21          80.     As a direct and proximate result of the Hospital’s unlawful conduct, Ms. Fajans
22   has suffered, and will continue to suffer, economic and non-economic harm for which the
23   Hospital is liable, including lost wages and benefits, damages to her reputation, pain and
24   suffering, humiliation, embarrassment, and emotional distress, and legal costs and fees.
25

26

27

28
     _____________________________________________________________________________________________
                                                   11
                                              COMPLAINT
        Case 3:20-cv-06851-TSH Document 1 Filed 09/30/20 Page 12 of 13




 1                                       PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff prays for relief as follows:
 3          1.      For compensatory damages including double backpay, future lost wages,
 4   earnings, and all other sums of money, together with interest on these amounts at prevailing rates
 5   and according to proof;
 6          2.      For general, special, and incidental damages and amounts for emotional and
 7   physical distress, and reputational harm according to proof;
 8          3.      For punitive damages in an amount to be determined at trial sufficient to punish,
 9   penalize and/or deter Defendants;
10          4.      For prejudgment interest and interest on the sum of damages awarded to the
11   maximum extent permitted by law;
12          5.      For reasonable attorneys’ fees and costs of suit herein incurred pursuant to 31
13   U.S.C. § 3730(h); Cal. Gov’t Code, § 12653; Cal. Health & Safety Code, § 1278.5; Cal. Lab.
14   Code § 1102.5(b) and Cal. Civ. Proc. Code § 1021.5;
15          6.      For such other and further relief as the Court deems proper.
16

17
                                                          Respectfully submitted,
18

19   Dated:September
            _______ 30
                     __, 2020                             By: ______________________
                                                              JENNIFER SCHWARTZ
20
                                                          TAMMY MARZIGLIANO
21                                                        AMY BIEGELSEN
                                                          Outten & Golden LLP
22

23                                                        Attorneys for Plaintiffs

24

25

26

27

28
     _____________________________________________________________________________________________
                                                   12
                                              COMPLAINT
        Case 3:20-cv-06851-TSH Document 1 Filed 09/30/20 Page 13 of 13




 1                                    DEMAND FOR JURY TRIAL
 2           Plaintiff Deborah Fajans hereby demands a jury trial with respect to all issues triable of
 3   right by jury.
                                                           Respectfully submitted,
 4

 5   Dated: September
             _______ 30
                      __, 2020                             By: ______________________
                                                               JENNIFER SCHWARTZ
 6
                                                           TAMMY MARZIGLIANO
 7                                                         AMY BIEGELSEN
                                                           Outten & Golden LLP
 8

 9                                                         Attorneys for Plaintiffs

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     _____________________________________________________________________________________________
                                                   13
                                              COMPLAINT
